              Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN L. POWELL,                               :
     Plaintiff,                                :
                                               :
         v.                                    :       CIVIL ACTION NO. 20-CV-5400
                                               :
MISS BLANCHE CARNEY, et al.                    :
     Defendants.                               :

                                        MEMORANDUM

ROBRENO, J.                                                           January 19, 2021

         Plaintiff Kevin L. Powell, a pretrial detainee 1 housed at the Curran-Fromhold

Correctional Facility (“CFCF”), filed this civil action citing 42 U.S.C. § 1983 alleging a violation

of his civil rights. Named as Defendants are sixteen supervisors and employees at CFCF. Each

has been sued in their official and individual capacities. Powell has also moved to proceed

without the prepayment of fees. For the following reasons, the Court will grant the Motion to

Proceed In Forma Pauperis and dismiss Powell’s Complaint in part with prejudice and in part

without prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.       FACTUAL ALLEGATIONS

         Powell’s Complaint is lengthy, repetitive, rambling and at times difficult to understand.

Briefly, he appears to allege that Defendant CFCF Correctional Officers Dereck Hawkins and D.

Robinson attempted to murder him. (ECF No. 2 at 5.) 2 He claims he was given a cup of iced tea


1
  A review of public records shows that Powell was stopped by Philadelphia police on November
4, 2019 because his vehicle made an improper turn and had no headlights. He was arrested when
police discovered a firearm. See Commonwealth v. Powell, CP-51-CR-8556-2019 (C.P. Phila.).
Mental health hearings were conducted on August 21, 2020 and September 15, 2020. Powell
remains in custody awaiting trial.
2
    The Court adopts that pagination supplied by the CM/ECF docketing system.
                                                   1
         Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 2 of 10




mixed with a chemical substance that is “eating up” his insides and causing him to emit a bad

odor from his pores. He does not, however, specify who gave him the iced tea. He asserts that

the Defendants will not answer his grievances because they all know that Defendants Gaye,

Logan, and Amabon – each of whom are each identified as a “Nurse/Dr.” – gave Powell wrong

medications. (Id. at 6.) He wants all named Defendants to be fired and imprisoned. (Id.)

       He asserts that the CFCF medical department is denying him medical treatment for the

alleged poisoning, and that Defendants Hawkins and Robinson paid an inmate to start a physical

altercation with him on September 14, 2020. (Id. at 7.) Defendants Leone, Yogboh, Trivikram,

Robinson, Wibraham, Logan, Amabon Smith, Major Miranda, Deputy Warden Beaufore,

Warden Delaney, Commissioner Carney, as well as non-defendants named Wilson, Foreman

Oril, Richardson and all members of the CFCF medical staff allegedly refused to do anything

about Powell’s symptoms from the alleged poisoning. (Id. at 15.) Yogboh allegedly refused to

give Powell a copy of his blood test results. (Id.) Powell told Yogboh that “he want[ed] to be

blood tested for all kinds of diseases [but] Dr. Yogboh had told [him] that he have [sic] been

blood tested for HIV/AIDS and Hepatitis and [he] did not have any diseases in which [he] had

requested again to be blood tested,” allegedly denying him further testing because it cost too

much money. (Id.) He also asserts that Major Miranda, Deputy Warden Beaufore, Warden

Delaney, Commissioner Carney failed to respond to grievances. (Id. at 26.) While Powell’s

narrative is difficult to follow, he does not appear to make any allegations against Defendants

Murry, Brittingham and McKinney.

       Powell seeks as relief for his claims to be taken to outside medical specialists to be blood

tested for diseases, poisons and bad medications. (Id. at 17.) He also seeks proper treatment for

what the Defendants allegedly did to him at CFCF; a back brace, knee braces, pain medicine and



                                                2
             Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 3 of 10




blood pressure medicine; an end to unspecified retaliation; answers to his grievances and sick

call requests; an end to unspecified interference with his legal mail; and an end to correctional

officers turning off his emergency call button. (Id.)

II.      STANDARD OF REVIEW

         The Court grants Powell leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Powell is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

         Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. U.S. Supreme Court, 424 F. App’x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8’s “plain” statement

requirement, the Court should “ask whether, liberally construed, a pleading ‘identifies discrete




         3
         However, as Powell is a prisoner, he will be obligated to pay the filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  3
          Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 4 of 10




defendants and the actions taken by these defendants’ in regard to the plaintiff’s claims.”

Garrett, 938 F.3d at 93 (citation omitted). A pleading may still satisfy the “plain” statement

requirement “even if it is vague, repetitious, or contains extraneous information” and “even if it

does not include every name, date, and location of the incidents at issue.” Id. at 93-94. The

important consideration for the Court is whether, “a pro se complaint’s language . . . presents

cognizable legal claims to which a defendant can respond on the merits.” Id. at 94.

       However, “a pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8.” Id. at 93; see also Fabian v. St. Mary’s

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (“Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.”) (quotations omitted). Dismissals under Rule 8 are “‘reserved

for those cases in which the complaint so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.’” Garrett, 938 F.3d at 94 (quoting

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

       Federal Rule of Civil Procedure 10 requires that claims be pled in numbered paragraphs

and “[i]f doing so would promote clarity, each claim founded on a separate transaction or

occurrence . . . must be stated in a separate count. . . .” Fed. R. Civ. P. 10. The purpose of these

rules is to make clear to the Court and the defendants the factual basis for a plaintiff’s claims so

that the defendants can meaningfully respond to those claims. See, e.g., Fabian v. St. Mary’s

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (“Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently



                                                  4
          Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 5 of 10




informed to determine the issue.”) (quotations omitted); Young v. Centerville Clinic, Inc., No.

Civ. A. No. 09-325, 2009 WL 4722820, at *3 (W.D. Pa. Dec. 2, 2009) (“The purpose of Rule 10

is to create clarity in pleadings, which allows a defendant and the Court to determine whether

there are sufficient facts to support a claim entitling a plaintiff to relief.”).

III.    DISCUSSION

        Powell has brought his civil rights claims pursuant to § 1983. “To state a claim under §

1983, a plaintiff must allege the violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

        A.      Claims Against Defendants Hawkins and Robinson

        At numerous points in Powell’s repetitive Complaint he alleges that he has been

poisoned. He also asserts that Defendants Hawkins and Robinson “orchestrated this entire

event.” (ECF No. 2 at 5.) It is not at all clear, however, whether Hawkins and Robinson were

the persons Powell alleges poisoned him and the only specific allegation Powell ascribes to

Hawkins and Robinson is they paid an inmate to fight with him. Since the “entire event”

described in Powell’s pleading includes numerous allegations involving multiple actors at CFCF,

vague and ambiguous assertions that are otherwise unintelligible, and the true substance, if any,

of exactly how Hawkins and Robinson acted to harm Powell is well disguised to the point that

the Defendants and the Court are unable to know exactly what Powell is alleging, the claims

against them fail to meet the requirements of Rule 8. Powell has also failed to draft his pleading

in numbered paragraphs or asserts separate counts based on separate occurrences in violation of

Rule 10. Because these allegations lack sufficient clarity to allow the Defendants and the Court

to determine whether there are sufficient facts to support a claim entitling a Powell to relief,



                                                    5
          Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 6 of 10




these claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) without prejudice and leave

granted to Powell to file an amended complaint that complies with Rules 8 and 10. 4

       B.      Claims Based on Grievances

       Powell has alleged that Major Miranda, Deputy Warden Beaufore, Warden Delaney, and

Commissioner Carney failed to respond to grievances. Claims based on the handling of prison

grievances fail because “[p]rison inmates do not have a constitutionally protected right to a

grievance process.” Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see

also Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, the

facts alleged by Powell about grievances do not give rise to a plausible basis for a constitutional

claim and will be dismissed with prejudice.

       C.      Claims Based on Medical Care

       To state a constitutional claim based on the failure to provide medical treatment, a

prisoner must allege facts indicating that prison officials were deliberately indifferent to his

serious medical needs. 5 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official is

not deliberately indifferent “unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could



4
  Any claim based on retaliation, interference with legal mail, or a failure to respond to Powell’s
emergency call button are also dismissed since he fails to specify which Defendant engaged in
this conduct, or provide any other information to permit a Defendant or the Court to determine
whether there are sufficient facts to support a claim entitling a Powell to relief.
5
  As it appears that Powell was a pretrial detainee at the time of the events in question, the
Fourteenth Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir.
2005). However, the standard under the Eighth Amendment and Fourteenth Amendment for
claims related to a prisoner’s medical needs is essentially the same for purposes of the analysis.
See Parkell v. Morgan, 682 F. App’x 155, 159 (3d Cir. 2017) (per curiam); see also Moore v.
Luffey, No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19, 2019) (declining to address
whether a new standard applies to claims raised by pretrial detainees based on issues related to
medical care).
                                                  6
          Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 7 of 10




be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 837. “A medical need is serious, . . . if it is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834

F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted). Deliberate indifference is properly

alleged “where the prison official (1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A serious medical need exists

where “failure to treat can be expected to lead to substantial and unnecessary suffering.”

Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991). Allegations of medical

malpractice and mere disagreement regarding proper medical treatment are insufficient to

establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

Furthermore, “[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988);

Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (holding that attaching documents to

grievance form is insufficient under Rode to show personal direction or actual knowledge by

recipient of underlying facts)). Finally, “[i]f a prisoner is under the care of medical experts . . . ,

a non-medical prison official will generally be justified in believing that the prisoner is in

capable hands.” See Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004); see also Carter v. Smith,

483 F. App’x 705, 708 (3d Cir. 2012) (per curiam) (“Prison officials cannot be held to be

deliberately indifferent merely because they did not respond to the medical complaints of a

prisoner who was already being treated by the prison medical staff.”).



                                                   7
          Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 8 of 10




       Like Powell’s allegations against Hawkins and Robinson, his allegations concerning the

alleged denial of medical care are too confused to permit the Defendants and the Court to

understand how he has suffered a constitutional violation. With the exception of his interaction

with Defendant Yogboh, who allegedly refused to order additional, repetitive testing because

existing testing was negative and additional testing would waste resources, all of Powell’s

allegations concerning his medical care at CFCF groups together numerous Defendants in

describing events, do not differentiate among Defendants, and do not identify how each may

have been responsible for his care or deliberately indifferent to his serious medical needs. The

allegations against Yogboh also fail to state a plausible claim since Powell does not assert how

the additional testing Yogboh allegedly denied him was related to a serious medical need.

Finally, Powell fails to provide any information upon which the Defendants or the Court can

determine whether there are sufficient facts to support a claim entitling Powell to relief involving

his need for a back brace, knee braces, pain medicine and blood pressure medicine.

       Accordingly, the deliberate indifference claims will also be dismissed without prejudice

for failure to comply with Rules 8 and 10. Powell will be granted leave to amend these claims as

well to cure the defects the Court has identify and specify what each Defendant did and how that

Defendants’ actions violated his constitutional rights.

       D.      Claims Against Defendants Murry, Brittingham and McKinney

       While Powell’s narrative is difficult to follow, he does not appear to make any allegations

against Defendants Murry, Brittingham and McKinney. The claims against these Defendants

will also, therefore, be dismissed as not plausible pursuant to § 1915(e)(2)(B). This dismissal is

also without prejudice and with leave to reassert in an amended complaint.




                                                 8
          Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 9 of 10




       E.      Official Capacity Claims

       Powell has sued each Defendant in their individual and official capacities. Claims

against City officials named in their official capacity are indistinguishable from claims against

the City. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . .

‘generally represent only another way of pleading an action against an entity of which an officer

is an agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)).

“[A]n official-capacity suit is, in all respects other than name, to be treated as a suit against the

entity.” Id. To assert a plausible official capacity claim, therefore, a plaintiff must allege that

the municipality had a policy or custom that caused the alleged constitutional violation. See

Monell, 436 U.S. at 694; Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir.

2003). The plaintiff “must identify [the] custom or policy, and specify what exactly that custom

or policy was” to satisfy the pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d

Cir. 2009). As Powell has failed to make any custom or policy allegation to support a claim

against any Defendant in his or her official capacity, these claims must also be dismissed as not

plausible. Powell will be permitted to amend these claims as well if he is able to allege his rights

were violated due to a policy or custom of the City of Philadelphia.

IV.    CONCLUSION

       For the reasons stated, Powell’s Complaint is dismissed in part with prejudice and in part

without prejudice. His claims based on grievances are dismissed with prejudice. All other

claims are dismissed without prejudice and Powell may file an amended complaint if he is able

to cure the defects the Court has identified in the claims dismissed without prejudice. An




                                                   9
        Case 2:20-cv-05400-ER Document 13 Filed 01/19/21 Page 10 of 10




appropriate Order follows.




                                      10
